                                                                                EXHIBIT
10.6


 


 


 

 
 


 


 


 


 
HNI CORPORATION
 
DIRECTORS DEFERRED COMPENSATION PLAN
 










































As Amended and Restated Effective January 1, 2005 to comply with Section 409A
of the Internal Revenue Code





--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
 

 1. Amendment and Restatement         1

 

   1.1.  Amendment and Restatement       1    1.2. Purpose       1    1.3.
Application of the Plan         1

 

 2. Definitions         1

 

   2.1. Definitions         1    2.2. Gender and Number       5

 

 3. Eligibility and Participation        5

 

   3.1. Eligibility      5    3.2.   Missing Persons      5

 

 4. Establishment and Entries to Accounts        5

 

   4.1.   Accounts       5    4.2. Deferral Election Agreement       6    4.3.
Adjustments to Accounts       7    4.4. Commencement of Distribution of
Sub-Account     7    4.5. Exceptions to Payment Terms     8    4.6. Death
Benefit    11    4.7. Funding    11

 

 5. Administration      11

 

   5.1. Administration     11    5.2. Actions of the Committee    11    5.3.
Delegation     12    5.4. Expenses    12    5.5. Reports and Records    12  
 5.6. Valuation of Accounts and Account Statements    12    5.7. Indemnification
and Exculpation    12

 

 6. Beneficiary Designation      12

 

   6.1. Designation of Beneficiary    12    6.2. Death of Beneficiary    13  
 6.3. Ineffective Designation    13

 

 7. Amendment and Termination      13

 

 8. Claims Procedure      13

 

 9. Miscellaneous      14

 

   9.1. Unfunded, Non-ERISA Plan    14    9.2. Nontransferability    14    9.3.
Successors    14    9.4. Severability    14    9.5. Applicable Law    15    9.6.
No Other Agreements    15    9.7. Incapacity    15    9.8. Counterparts    15  
 9.9. Electronic Media     15    9.10. Administratively Reasonable    15  
 9.11. Release    15    9.12. Notices    15    9.13. No Guaranty of Board
Position     15

 

 




--------------------------------------------------------------------------------




HNI Corporation
Directors Deferred Compensation Plan




1. Amendment and Restatement


1.1. Amendment and Restatement. HNI Corporation, an Iowa corporation (the
"Corporation"), hereby amends and restates, effective as of January 1, 2005 (the
"Restatement Date"), the HNI Corporation Directors Deferred Compensation Plan
(the "Plan") to comply with Section 409A of the Internal Revenue Code. The Plan
first became effective on August 9, 1999.
 
1.2. Purpose. The purpose of the Plan is to give Outside Directors the
opportunity to defer the fees payable to them by the Corporation to achieve
their personal financial planning goals.
 
1.3. Application of the Plan. The terms of the Plan, as set forth in this
restatement, shall apply to amounts deferred under the Plan on or after January
1, 2005, and to the payment of amounts deferred under the Plan prior to, but not
yet distributed as of, January 1, 2005. Accordingly, amounts deferred under the
Plan prior to January 1, 2005, the effective date of Code Section 409A, are not
intended to be grandfathered under Section 409A.  
 
2. Definitions


2.1. Definitions. Whenever used in the Plan, the following terms shall have the
meaning set forth below and, when the defined meaning is intended, the term is
capitalized:
 

(a)  
"Account" means the device used to measure and determine the amount of benefits
payable to a Participant or Beneficiary under the Plan. The Corporation shall
establish a Cash Account and Stock Account for each Participant under the Plan,
and the term "Account," as used in the Plan, may refer to either such Account or
the aggregate of the two Accounts. In addition, the Corporation shall establish
a separate Sub-Account under each of the Participant's Cash Account and Stock
Account for each Deferral Election Agreement entered into by the Participant
pursuant to Section 4.2.




(b)  
"Beneficiary" means the persons or entities designated by a Participant in
writing pursuant to Article 6 of the Plan as being entitled to receive any
benefit payable under the Plan by reason of the death of the Participant, or, in
the absence of such designation, the Participant's estate pursuant to the rules
specified in Article 6.




(c)  
"Board of Directors" or "Board" means the Board of Directors of the Corporation.




(d)  
"Change in Control" means:


--------------------------------------------------------------------------------



(i) the acquisition by any individual, entity or group (with the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A)
the then outstanding shares of common stock of the Corporation (the "Outstanding
Corporation Common Stock") or (B) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of Directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (I) any acquisition
directly from the Corporation; (II) any acquisition by the Corporation; (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation;
or (IV) any acquisition by any corporation pursuant to a transaction which
complies with clauses (A), (B) and (C) of subsection (iii) of this paragraph; or


(ii) individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of a majority of the Directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or


(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
"Business Combination"), in each case, unless, following such Business
Combination: (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of Directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be;
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.



(e)  
"Code" means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto.




(f)  
"Committee" means the Committee established by the Chairman of the Board to
administer the Plan.




(g)  
"Corporation" means HNI Corporation, an Iowa corporation.




(h)  
"Compensation," of a Participant, means the Participant's annual retainer,
meeting fees, and any other amounts payable to the Participant by the
Corporation for services performed as an Outside Director, in cash or Stock,
excluding any amounts distributable under the Plan.




(i)  
"Deferral Election Agreement" means the agreement described in Section 4.2 and
attached hereto as Exhibit A in which the Participant designates the amount of
his or her Compensation, if any, that he or she wishes to contribute to the Plan
and acknowledges and agrees to the terms of the Plan.




(j)  
"Elective Deferral" means a contribution to the Plan made by a Participant
pursuant to a Deferral Election Agreement that the Participant enters into with
the Corporation. Elective Deferrals shall be made according to the terms of the
Plan set forth in Section 4.2.




(k)  
"Enrollment Period" means the period designated by the Corporation during which
a Deferral Election Agreement may be entered into with respect to a
Participant's future Compensation as described in Section 4.2. Generally, the
Enrollment Period must end no later than the end of the calendar year before the
calendar year in which the services giving rise to the Compensation to be
deferred are performed. As described in Section 4.2, an exception may be made to
this requirement for individuals who first become eligible to participate in the
Plan.




(l)  
"Fair Market Value" means the average of the high and low transaction prices of
a share of Stock on the New York Stock Exchange on the date as of which such
value is being determined, or, if there shall be no reported transactions for
such date, on the next preceding date for which transactions were reported;
provided, however, that if Fair Market Value for any date cannot be so
determined, Fair Market Value shall be determined by the Committee by whatever
means or method as the Committee, in the good faith exercise of its discretion,
shall at such time deem appropriate.




(m)  
"Outside Director" means a non-employee member of the Board of Directors.




(n)  
"Participant" means an Outside Director who has entered into a Deferral Election
Agreement.




(o)  
"Plan Year" means the consecutive 12-month period beginning each January 1 and
ending December 31.




(p)  
"Qualified Domestic Relations Order" has the same meaning as in Section 414(p)
of the Code.




(q)  
"Separation from Service," of a Participant, means the Participant's cessation
of services for the Corporation as an Outside Director, provided that the
Corporation does not then anticipate that the Outside Director will perform
future services for the Corporation as an Outside Director (or other independent
contractor) or an employee. In the event a Participant becomes an employee while
participating in the Plan, "Separation from Service," with respect to that
Participant, means the Participant's separation from service with the
Corporation and all of its affiliates, within the meaning of Section
409A(a)(2)(A)(i) of the Code and the regulations thereunder. Solely for these
purposes, a Participant will be considered to have a Separation from Service
when the Participant dies, retires, or otherwise has a termination of employment
with all affiliates. The employment relationship is treated as continuing intact
while the Participant is on military leave, sick leave, or other bona fide leave
of absence (such as temporary employment by the government) if the period of
such leave does not exceed six months, or if longer, so long as the individual's
rights to reemployment with the Corporation or any affiliate is provided either
by statute or by contract. If the period of leave exceeds six months and the
individual's right to reemployment is not provided either by statute or
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period. Whether a termination of employment
has occurred is based on the facts and circumstances.




(r)  
"Specified Employee" means a "key employee" (as defined in Section 416(i) of the
Code without regard to Section 416(i)(5)) of the Corporation. For purposes
hereof, an employee is a key employee if the employee meets the requirements of
Section 416(1)(A)(i), (ii) or (iii) (applied in accordance with the regulations
thereunder and disregarding Section 416(i)(5)) at any time during the 12-month
period ending on December 31. If a person is a key employee as of such date, the
person is treated as a Specified Employee for the 12-month period beginning on
the first day of the fourth month following such date.




(s)  
"Stock" means the Corporation's common stock, $1.00 par value.




(t)  
"Stock Unit" means the notational unit representing the right to receive one
share of Stock.




(u)  
"Subsidiary" means any corporation, joint venture, partnership, unincorporated
association or other entity in which the Corporation has a direct or indirect
ownership or other equity interest and directly or indirectly owns or controls
more than 50 percent of the total combined voting or other decision-making
power.



2.2. Gender and Number. Except when otherwise indicated by the context, any
masculine term used in the Plan also shall include the feminine gender; and the
definition of any plural shall include the singular and the singular shall
include the plural.
 
3. Eligibility and Participation
 
3.1. Eligibility. Participation in the Plan shall be limited to Outside
Directors.
 
3.2. Missing Persons. Each Participant and Beneficiary entitled to receive
benefits under the Plan shall be obligated to keep the Corporation informed of
his or her current address until all Plan benefits that are due to be paid to
the Participant or Beneficiary have been paid to him or her. If the Corporation
is unable to locate the Participant or his or her Beneficiary for purposes of
making a distribution, the amount of a Participant's benefit under the Plan that
would otherwise be considered as non-forfeitable shall be forfeited effective
one year after: (a) the last date a payment of said benefit was made, if at
least one such payment was made; or (b) the first date a payment of said benefit
was due to be made pursuant to the terms of the Plan, if no payments have been
made. If such person is located after the date of such forfeiture, the benefits
for such Participant or Beneficiary shall not be reinstated hereunder.
 
4. Establishment and Entries to Accounts
 
4.1. Accounts. The Committee shall establish a Cash Account, Stock Account or
both for a Participant under the Plan as follows:
 
(a) Cash Account. A Participant's Cash Account, as of any date, shall consist of
the Compensation that the Participant has elected to allocate to that Account
under his or her Deferral Election Agreement(s) pursuant to Section 4.2,
increased by earning thereon pursuant to Section 4.3(a), and adjusted to reflect
distributions from the Account pursuant to Sections 4.4, 4.5 and 4.6.
 
(b) Stock Account. A Participant's Stock Account, as of any date, shall consist
of the Compensation that the Participant has elected to allocate to that Account
pursuant to Section 4.2, increased with earnings (including dividend
equivalents) thereon and converted to Stock Units pursuant to Section 4.3(b),
and adjusted to reflect distributions from the Account pursuant to Sections 4.4,
4.5 and 4.6.
 
The Committee shall establish a separate Sub-Account under each of these
Accounts for each Deferral Election Agreement entered into by the Participant
pursuant to Section 4.2. As specified in Section 4.2, as part of a Participant's
Deferral Election Agreement, the Participant shall elect how amounts deferred
under each Deferral Election Agreement are to be distributed to him or her from
among the available distribution options described in Section 4.4. The separate
Sub-Accounts are established to account for the different distribution terms
that may apply to each Sub-Account. The Corporation may combine Sub-Accounts
that have identical distribution terms, or may establish other Sub-Accounts for
a Participant under the Plan from time to time in its discretion, as it deems
appropriate or advisable. A Participant shall have a full and immediate
nonforfeitable interest in his or her Accounts at all times.
 
4.2 Deferral Election Agreement. A Participant wishing to make an Elective
Deferral under the Plan for a Plan Year shall enter into a Deferral Election
Agreement during the Enrollment Period immediately preceding the beginning of
the Plan Year. A separate Deferral Election Agreement must be entered into for
each Plan Year that a Participant wishes to make Elective Deferrals under the
Plan. In order to be effective, the Deferral Election Agreement must be
completed and submitted to the Corporation at the time and in the manner
specified by the Committee, which may be no later than the last day of the
Enrollment Period. The Corporation shall not accept Deferral Election Agreements
entered into after the end of the Enrollment Period.
 
For the Plan Year in which an individual first becomes a Director, the Committee
may, in its discretion, allow the Director to enter into a Deferral Election
Agreement within 30 days after the date on which he or she becomes a Director.
In order to be effective, the Deferral Election Agreement must be completed and
submitted to the Committee on or before the 30-day period has elapsed. The
Committee will not accept Deferral Election Agreements entered into after the
30-day period has elapsed. If the Director fails to complete a Deferral Election
Agreement by such time, he or she may enter into a Deferral Election Agreement
during any succeeding Enrollment Period in accordance with the rules described
in the preceding paragraph. For purposes of the exception described in this
paragraph, the term "Plan" means the Plan and any other plan required to be
aggregated with the Plan pursuant to Code Section 409A, and the regulations and
other guidance thereunder. Accordingly, if an Outside Director has previously
been eligible to participate in a plan required to be aggregated with the Plan,
then the 30-day exception described in this paragraph shall not apply to him or
her.


For each Deferral Election Agreement the Participant enters into, the
Participant shall specify:


(a) The amount, by dollar amount or percentage, of Compensation otherwise
payable to the Participant in cash to be deferred under the Plan, and the
amount, by number of shares or percentage, of Compensation otherwise payable to
the Participant in Stock to be deferred under the Plan;


(b) The manner in which the amount in (a), above, is to be allocated between the
Participant's Cash Account and Stock Account, by dollar amount or percentage;
provided, however, that in the case of Compensation otherwise payable to the
Participant in Stock, the Compensation shall automatically be allocated to the
Stock Account; and

(c) The time and manner of distribution (consistent with the requirements of
Section 4.4) of the Sub-Accounts established with respect to the Deferral
Election Agreement.


The Committee may from time to time establish a minimum amount that may be
deferred by a Participant pursuant to this Section 4.2 for any Plan Year.


Elective Deferrals shall be credited to the Participant's Cash Account or Stock
Account, as the case may be, on, or as soon as administratively reasonable
after, the Compensation would have been paid to the Participant had the
Participant not elected to defer it under the Plan.


In general, a Deferral Election Agreement shall become irrevocable as of the
last day of the Enrollment Period applicable to it. However, if a Participant
incurs an "unforeseeable emergency," as defined in Section 4.5(d)(ii) after the
Deferral Election Agreement otherwise becomes irrevocable, the Deferral Election
Agreement shall be cancelled as of the date on which the Participant is
determined to have incurred the unforeseeable emergency and no further Elective
Deferrals will be made under it.


4.3. Adjustments to Accounts.
 
(a) A Participant's Cash Account shall be credited with earnings on a calendar
monthly basis in an amount equal to the product of: (1) the lowest Cash Account
balance during the month; and (2) the rate specified by the Committee for the
month, which rate may be changed by the Committee from time to time in its
discretion as it deems appropriate. The interest so computed for a month shall
be credited to the Cash Account as of the first day of the immediately
succeeding month.
 
(b) The Elective Deferrals allocable to a Participant's Stock Account under a
Deferral Election Agreement shall be converted to Stock Units on the date they
are credited to the Account. In the case of Elective Deferrals of Compensation
otherwise payable to the Participant in cash, the number of whole and fractional
Stock Units so credited shall be equal to the dollar amount of the Elective
Deferrals allocated to the Stock Account as of such date divided by the Fair
Market Value per share of Stock on such date. In the case of Elective Deferrals
of Compensation otherwise payable to the Participant in Stock, the number of
Stock Units so credited shall be equal to the number of shares of Stock that the
Participant has elected to defer pursuant to the Deferral Election Agreement. On
each date on which the Corporation pays a cash dividend (the "dividend date"),
the Stock Account shall be credited with an additional number of Stock Units
determined by dividing the dollar amount that the Corporation would have paid as
a dividend if the Stock Units held in the Participant's Stock Account as of the
record date for the dividend were actual shares of Stock divided by the Fair
Market Value of a share of Stock on the dividend date. Appropriate adjustments
in the Stock Account shall be made as equitably required to prevent dilution or
enlargement of the Account from any Stock dividend, Stock split, reorganization
or other such corporate transaction or event.
 
4.4. Commencement and Form of Distribution of Sub-Account. As stated in Section
4.2(c), above, as part of his or her Deferral Election Agreement, a Participant
shall elect: (a) the date on which distribution of the Compensation deferred
under the Deferral Election Agreement (as adjusted pursuant to Section 4.3) is
to commence, which date may be no earlier than one year following the end of the
Plan Year in which such Compensation would otherwise have been paid to the
Participant; and (b) the form of distribution of such deferred Compensation from
the available distribution forms set forth below:
 
(a) a single sum payment, or
 
(b) annual installments over a number, not to exceed 15, of years specified by
the Participant.
 
All distributions from Cash Sub-Accounts shall be paid in the form of cash. All
distributions from Stock Sub-Accounts shall be paid in the form of Stock (with
each Stock Unit converted to one share of Stock at the time of distribution),
except that fractional shares shall be distributed in the form of cash.
 
If a Participant elects payment in the form of a lump sum, distribution shall be
made to the Participant in a lump sum on, or as soon as administratively
reasonable after, the commencement date elected by the Participant.
 
If the Participant elects payment in the form of annual installments, the
initial installment payment shall be made on, or as soon as administratively
reasonable after, the commencement date elected by the Participant. The
remaining annual installment payments shall be made on, or as soon as
administratively reasonable after, each anniversary of the commencement date
during the payment period elected by the Participant. During the installment
payment period, earnings and dividends shall be credited to the Participant's
Sub-Account in the manner provided in Section 4.3(a) and (b). The amount of each
installment payment shall be equal to the balance of the Participant's
Sub-Account immediately prior to the installment payment, multiplied by a
fraction, the numerator of which is one, and the denominator of which is the
number of installment payments remaining, with the last installment consisting
of the balance of the Participant's Sub-Account.
 
A Participant may modify an election for payment of a Sub-Account to postpone
the commencement date and change the form of payment to another form permitted
under the Plan. In order to be effective, the requested modification must: (a)
be in writing and be submitted to the Corporation at the time and in the manner
specified by the Committee; (b) not take effect for at least 12 months from the
date on which it is submitted to the Corporation; (c) be submitted to the
Corporation at least 12 months prior to then scheduled distribution commencement
date ("original distribution date"); and (d) specify a new distribution
commencement date that is no earlier than five years after the original
distribution date. For purposes hereof, if the original distribution date is a
Plan Year rather than a specified date within a Plan Year, the original
distribution date shall be deemed to be the first day of the Plan Year.
 
4.5. Exceptions to Payment Terms. Notwithstanding anything in this Article 4 or
a Participant's Deferral Election Agreement (as may be modified pursuant to the
last paragraph of Section 4.4) to the contrary, the following terms, if
applicable, shall apply to the payment of a Participant's Sub-Accounts.


(a) Separation from Service before Scheduled Distribution Commencement Date. If
a Participant has a Separation from Service for any reason, including death or
disability, before the date on which distribution of a Sub-Account is scheduled
to commence, distribution of the Sub-Account will commence as soon as
administratively reasonable after the date on which the Separation from Service
occurs. Except as specified in Article 6 and paragraph (b) of this Section 4.5,
distribution will be made in the same form (i.e., lump sum or installments, and
if installments, over the same period) as elected by the Participant in his or
her Deferral Election Agreement (as may be modified pursuant to the last
paragraph of Section 4.4).
 
(b) Small Payments. If the aggregate value of all of a Participant's
Sub-Accounts as of the date on which he or she has a Separation from Service is
$5,000 or less, the Sub-Accounts shall be distributed to the Participant (or his
or her Beneficiary, as the case may be) in a lump sum as soon as
administratively reasonable following the Separation from Service.
 
(c) Delay in Distributions.
 
(i) If the Participant is a Specified Employee, any Plan distributions that are
otherwise to commence on the Participant's Separation from Service shall
commence as soon as administratively reasonable after the six-month anniversary
of the Participant's Separation from Service, or if earlier, the Participant's
death. In this case, the first payment following the period of delay required by
this Section 4.5(c)(i) shall be increased by any amount that would otherwise
have been payable to the Participant under the Plan during the delay period.


(ii) The Corporation shall delay the distribution of any amount otherwise
required to be distributed under the Plan if, and to the extent that, the
Corporation reasonably anticipates that the Corporation's deduction with respect
to such distribution otherwise would be limited or eliminated by application of
Section 162(m) of the Code. In such event, the distribution will be made at the
earliest date on which the Corporation reasonably anticipates that the deduction
of the distribution will not be limited or eliminated by Section 162(m) of the
Code.


(iii) The Corporation shall delay the distribution of any amount otherwise
required to be distributed under the Plan if, and to the extent that, the
Corporation reasonably anticipates that the making of the distribution would
violate Federal securities laws or other applicable law. In such event, the
distribution will be made at the earliest date on which the Corporation
reasonably anticipates that the making of the distribution will not cause such a
violation.


(d) Acceleration of Distributions. All or a portion of a Participant's
Sub-Accounts shall be distributed at an earlier time and in a different form
than specified in this Article 4:


(i) As may be necessary to fulfill a Qualified Domestic Relations Order or a
certificate of divestiture (as defined in Code Section 1043(b)(2)).


(ii) If the Participant or Beneficiary has an unforeseeable emergency. For these
purposes an "unforeseeable emergency" is a severe financial hardship of the
Participant or Beneficiary resulting from an illness or accident of the
Participant or Beneficiary, the Participant's or Beneficiary's spouse, or the
Participant's or Beneficiary's dependent (as defined in Section 152(a) of the
Code), loss of the Participant's or Beneficiary's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster); or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant or Beneficiary. For example, the
imminent foreclosure of or eviction from the Participant's or Beneficiary's
primary residence may constitute an unforeseeable emergency. In addition, the
need to pay for medical expenses, including non-refundable deductibles, as well
as for the cost of prescription drug medication, may constitute an unforeseeable
emergency. Finally, the need to pay for funeral expenses of a spouse or a
dependent (as defined in Section 152(a) of the Code) may also constitute an
unforeseeable emergency. Except as otherwise provided in this paragraph (d)(ii),
the purchase of a home and the payment of college tuition are not unforeseeable
emergencies. Whether a Participant or Beneficiary is faced with an unforeseeable
emergency permitting a distribution under this paragraph (d)(ii) is to be
determined based on the relevant facts and circumstances of each case, but, in
any case a distribution on account of an unforeseeable emergency may not be made
to the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant's
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of Elective Deferrals.


Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution). Determinations of the
amounts reasonably necessary to satisfy the emergency need must take into
account any additional compensation that is available due to the Participant's
cancellation of a Deferral Election Agreement due to unforeseeable emergency
pursuant to Section 4.2.


(iii) Due to a failure of the Plan to satisfy Section 409A with respect to the
Participant, but only to the extent an amount is required to be included in the
Participant's income as a result of such failure.


(iv) In the event of a Change in Control, in which case the Participant's
Account shall be distributed to him or her in a lump sum as soon as
administratively reasonable after the date on which the Change in Control
occurs.


4.6. Death Benefit. If a Participant dies with all or a portion of his or her
Account unpaid, the Participant's Account (or the remaining balance of his or
her Account as the case may be) shall be paid to the Beneficiary designated in
accordance with Article 6, in the form (single sum or installments) elected by
the Participant under Sections 4.2 and 4.4, subject to Section 4.5(b) and
Article 6, with distribution commencing to the Beneficiary as soon as
administratively reasonable following the date of the Participant's death.
 
4.7. Funding. The Corporation's obligations under the Plan shall in every case
be an unfunded and unsecured promise to pay. Each Participant's or Beneficiary's
rights under the Plan shall be no greater than those of a general, unsecured
creditor of the Corporation. The amount of each Participant's Account shall be
reflected on the accounting records of the Corporation but shall not be
construed to create, or require the creation of, a trust, custodial or escrow
account. No Participant shall have any right, title, or interest whatever in or
to any investment reserves, accounts, or funds that the Corporation may
purchase, establish, or accumulate, and no Plan provision or action taken
pursuant to the Plan shall create or be construed to create a trust or a
fiduciary relationship of any kind between the Corporation and a Participant or
any other person. All amounts paid under the Plan shall be paid in cash or Stock
from the general assets of the Corporation, and the Corporation shall not be
obligated under any circumstances to fund its financial obligations under the
Plan. The Corporation may create a trust to hold funds or securities to be used
in payment of its obligation under the Plan, and may fund such trust; provided,
however, that any funds contained therein shall remain liable to the claims of
the Corporation's general creditors.
 
5. Administration
 
5.1. Administration. The Plan shall be administered by the Committee. In
addition to the other powers granted under the Plan, the Committee shall have
all powers necessary to administer the Plan, including, without limitation,
powers:


(a) to interpret the provisions of the Plan;


(b) to establish and revise the method of accounting for the Plan and to
maintain the Accounts; and


(c) to establish rules for the administration of the Plan and to prescribe any
forms required to administer the Plan.


5.2. Actions of the Committee. The Committee (including any person or entity to
whom the Committee has delegated duties, responsibilities or authority, to the
extent of such delegation) has total and complete discretionary authority to
determine conclusively for all parties all questions arising in the
administration of the Plan, to interpret and construe the terms of the Plan, and
to determine all questions of eligibility and status of Participants and
Beneficiaries under the Plan and their respective interests. Subject to the
claims procedures of Article 8, all determinations, interpretations, rules and
decisions of the Committee (including those made or established by any person or
entity to whom the Committee has delegated duties, responsibilities or
authority, if made or established pursuant to such delegation) are conclusive
and binding upon all persons having or claiming to have any interest or right
under the Plan.
 
5.3 Delegation. The Corporation, or any officer or other employee of the
Corporation, shall have the power to delegate specific duties and
responsibilities to officers or other employees of the Corporation or other
individuals or entities. Any delegation may be rescinded by the Corporation at
any time. Each person or entity to whom a duty or responsibility has been
delegated shall be responsible for the exercise of such duty or responsibility
and shall not be responsible for any act or failure to act of any other person
or entity.


5.4. Expenses. The expenses of administering the Plan shall be borne by the
Corporation.
 
5.5 Reports and Records. The Committee, and those to whom the Committee has
delegated duties under the Plan, shall keep records of all their proceedings and
actions and shall maintain books of account, records, and other data as shall be
necessary for the proper administration of the Plan and for compliance with
applicable law.
 
5.6 Valuation of Accounts and Account Statements. As of each valuation date, the
Committee shall adjust the previous Account balances of each Participant for
Elective Deferrals, distributions, and investment gains and losses. A "valuation
date," for these purposes, is the last day of each calendar quarter, and such
other dates as the Committee may designate from time to time in its discretion.
The Committee shall provide each Participant with a statement of his or her
Account balances on a quarterly basis.
 
5.7. Indemnification and Exculpation. The agents, officers, directors, and
employees of the Corporation and its Subsidiaries and the Committee shall be
indemnified and held harmless by the Corporation against and from any and all
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by them in connection with or resulting from any claim, action, suit,
or proceeding to which they may be a party or in which they may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by them in settlement (with the Corporation's written
approval) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding. The foregoing provision shall not be applicable to any person if
the loss, cost, liability, or expense is due to such person's gross negligence
or willful misconduct.
 
6. Beneficiary Designation
 
6.1. Designation of Beneficiary. Each Participant shall be entitled to designate
a Beneficiary or Beneficiaries who, upon the Participant's death, will receive
the amounts that otherwise would have been paid to the Participant under the
Plan. All designations shall be signed by the Participant and shall be in the
form prescribed by the Committee and attached hereto as Exhibit B. The
Participant may change his or her designation of Beneficiary at any time, on a
form prescribed by the Committee. The filing of a new Beneficiary designation
form by a Participant shall automatically revoke all prior designations by that
Participant.
 
6.2. Death of Beneficiary. In the event that all the Beneficiaries named by a
Participant pursuant to Section 6.1 predecease the Participant, the
Participant's Account shall be paid to the Participant's estate in a lump sum as
soon as administratively reasonable after the date of the Participant's death.
In the event of the death of the Beneficiary or Beneficiaries after the death of
the Participant, the remaining amount of the Account shall be paid in a lump sum
to the estate of the last surviving Beneficiary to receive payments as soon as
administratively practicable after the death of the Beneficiary.
 
6.3. Ineffective Designation. In the event the Participant does not designate a
Beneficiary, or for any reason such designation is ineffective in whole or in
part, the ineffectively designated amounts shall be paid to the Participant's
estate in a lump sum as soon as administratively reasonable after the date of
the Participant's death.
 
7. Amendment and Termination
 
The Board of Directors has the authority to amend or terminate the Plan at any
time. No amendment or termination of the Plan shall in any manner reduce the
Account balance of any Participant without the consent of the Participant (or if
the Participant has died, his or her Beneficiary). Without limiting the
foregoing, the Board of Directors may, in its sole discretion: (a) freeze the
Plan by precluding any further Elective Deferrals and/or other credits, but
otherwise maintain the balance of the provisions of the Plan; or (b) terminate
the Plan in its entirety and distribute the Participant's Accounts at an earlier
date and in a different form than otherwise provided under the Plan. In order
for any such freeze, termination or distribution to be effective, it must comply
with the requirements of Section 409A of the Code.
 
8. Claims Procedure
 
The Committee shall notify a Participant in writing within 90 days of the
Participant's written application for benefits of the Participant's eligibility
or non-eligibility for benefits under the Plan, provided, however, that benefit
distribution shall not be contingent upon a Participant's application for
benefits. If the Committee determines that a Participant is not eligible for
benefits or full benefits, the notice shall set forth: (a) the specific reasons
for such denial; (b) a specific reference to the provision of the Plan on which
the denial is based; (c) a description of any additional information or material
necessary for the Participant to perfect the claim, and a description of why it
is needed; and (d) an explanation of the Plan's claims review procedure and
other appropriate information as to the steps to be taken if the Participant
wishes to have the claim reviewed. If the Committee determines that there are
special circumstances requiring additional time to make a decision, the
Committee shall notify the Participant of the special circumstances and the date
by which a decision is expected to be made, and may extend the time for up to an
additional 90-day period. If a Participant is determined by the Committee to be
not eligible for benefits, or if a Participant believes that he or she is
entitled to greater or different benefits, the Participant shall have the
opportunity to have the Participant's claim reviewed by the Committee by filing
a petition for review with the Committee within 60 days after receipt by the
Participant of the notice issued by the Committee. The petition shall state the
specific reasons the Participant believes the Participant is entitled to
benefits or greater or different benefits. Within 60 days after receipt by the
Committee of the petition, the Committee shall afford the Participant (and the
Participant's counsel, if any) an opportunity to present the Participant's
position to the Committee orally or in writing, and the Participant (or counsel)
shall have the right to review the pertinent documents, and the Committee shall
notify the Participant of its decision in writing within the 60-day period,
stating specifically the basis of the decision written in a manner calculated to
be understood by the Participant and the specific provisions of the Plan on
which the decision is based. If, because of the need for a hearing, the 60-day
period is not sufficient, the decision may be deferred for up to another 60-day
period at the election of the Committee, but notice of this deferral shall be
given to the Participant. If a Participant does not appeal on time, the
Participant will have failed to exhaust the Plan's internal administrative
appeal process, which is generally a prerequisite to bringing suit. In the event
an appeal of a denial of a claim for benefits is denied, any lawsuit to
challenge the denial of such claim must be brought within one year of the date
the Committee has rendered a final decision on the appeal.
 
9. Miscellaneous
 
9.1. Unfunded, Non-ERISA Plan. The Plan is intended to be unfunded for tax
purposes. Since participation in the Plan is generally limited to non-employees,
it is not subject to the Employee Retirement Income Security Act of 1974.
However, in the event a Participant should become an employee while
participating in the Plan, the Plan shall be considered to be an unfunded plan
maintained primarily to provide deferred compensation benefits for "a select
group of management or highly compensated employees" within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and therefore is intended to
be exempt from the provisions of Parts 2, 3, and 4 of Title I of ERISA.
 
9.2. Nontransferability. No benefit payable at any time under the Plan will be
subject in any manner to alienation, sale, transfer, assignment, pledge, levy,
attachment, or encumbrance of any kind, except with respect to a domestic
relations order that the Committee determines to be a Qualified Domestic
Relations Order.
 
9.3. Successors. All obligations of the Corporation under the Plan shall be
binding upon and inure to the benefit of any successor to the Corporation,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Corporation.
 
9.4. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included. The Plan is intended to
comply in form and operation with Section 409A of the Code, and shall be
construed accordingly. If any provision of the Plan does not conform to the
requirements of Section 409A, such that the inclusion of the provision would
result in loss of the Plan's intended tax deferral, the Plan shall be construed
and enforced as if such provision had not been included.
 
9.5. Applicable Law. To the extent not preempted by Federal law, the Plan shall
be governed and construed in accordance with the laws of the state of Iowa.
 
9.6. No Other Agreements. The terms and conditions set forth herein, together
with the Deferral Election Agreements entered into by Participants, constitute
the entire understanding of the Corporation and the Participants with respect to
the matters addressed herein.
 
9.7. Incapacity. In the event that any Participant or Beneficiary is unable to
care for his or her affairs because of illness or accident, any payment due may
be paid to the Participant's or Beneficiary's spouse, parent, brother, sister or
other person deemed by the Committee to have incurred expenses for the care of
such Participant or Beneficiary, unless a duly qualified guardian or other legal
representative has been appointed.
 
9.8 Counterparts. This Plan may be executed in any number of counterparts, each
of which when duly executed by the Corporation shall be deemed to be an
original, but all of which shall together constitute but one instrument, which
may be evidenced by any counterpart.
 
9.9 Electronic Media. Notwithstanding anything in the Plan to the contrary, but
subject to the requirements of the Code or other applicable law, any action or
communication otherwise required to be taken or made in writing by a Participant
or Beneficiary or by the Corporation or the Committee shall be effective if
accomplished by another method or methods required or made available by the
Corporation or Committee, or their agent, with respect to that action or
communication, including e-mail, telephone response systems, intranet systems,
or the Internet.


9.10 Administratively Reasonable . A payment under the Plan will be deemed to be
made as soon as administratively reasonable after a date if it is made within
the same calendar year as such date, or, if later, by the 15th day of the third
calendar month following such date.


9.11 Release. Any payment of benefits to or for the benefit of a Participant or
a Participant's Beneficiaries that is made in good faith by the Corporation in
accordance with the Corporation's interpretation of its obligations hereunder,
shall be in full satisfaction of all claims against the Corporation or any of
its Subsidiaries for benefits under the Plan to the extent of such payment.
 
9.12 Notices. Any notice permitted or required under the Plan shall be in
writing and shall be hand-delivered or sent, postage prepaid, by first class
mail, or by certified or registered mail with return receipt requested, to the
Committee, if to the Corporation, or to the address last shown on the records of
the Corporation, if to a Participant or Beneficiary. Any such notice shall be
effective as of the date of hand-delivery or mailing.
 
9.13 No Guaranty of Board Position. Nothing in the Plan shall be construed as
guaranteeing a right to future membership on the Board.
 
(The Plan, as restated hereinabove, was adopted by the Board on August 8, 2006.)
 











--------------------------------------------------------------------------------






EXHIBIT A 
HNI CORPORATION
DIRECTORS DEFERRED COMPENSATION PLAN


DEFERRAL ELECTION AGREEMENT


I, ___________________________, hereby elect to participate in the Directors
Deferred Compensation Plan (the "Plan") with respect to my annual Board retainer
and Committee retainer (collectively, "Fees") and grants or awards of stock that
I may receive beginning January 1, 20__.


1. Cash Compensation. I hereby elect to defer payment of the Fees which I
otherwise would be entitled to receive in cash as follows:
 
Cash Fees to be Deferred
Cash Account
Stock Account
 
$_______ or _____ % of my Fees
 
$_______ or _____ % of my Fees



2. Common Stock Compensation. I hereby elect to defer payment of the Fees, which
I otherwise would be entitled to receive as common stock of the Corporation,
other than compensation I elected to receive as Voluntary Shares under the
Equity Plan, to my Stock Account as follows:


(Choose One)


________%, or


________ shares per grant


3. Payment Deferral. Please defer payment of the Fees specified in this election
until the following date:


o      Until the date I cease to be a Director      
o      Until _____________(specify date), or if earlier, the date I cease to be
a Director         


4. Type of Payment. Please make payment of the Fees deferred by this election,
together with all amounts reflected on my Account attributable there to, in
accordance with Section 4.4 of the Plan as follows:


o     Pay in a lump sum        
o     Pay in _______ equal annual installments (may not be more than 15)  


I acknowledge that I have reviewed the Plan and understand that my participation
will be subject to the terms and conditions contained in the Plan. Words and
phrases used in this Deferral Election Agreement shall have the meaning assigned
by the Plan.


I acknowledge that I have been advised to consult with my own tax and estate
planning advisors before making this election to defer in order to determine the
tax effect of my participation in the Plan.


Dated this ______  day of _______________, 20__.



         
 

--------------------------------------------------------------------------------

                                                   (Signature)  
 
_______________________________________________________
                                              (Print or type name)


 
NOTE: Keep one copy for your personal records. Return the original to the
attention of: Corporate Secretary, HNI Corporation, 408 East Second Street, P.O.
Box 1109, Muscatine, IA 52761-0071.







--------------------------------------------------------------------------------




EXHIBIT B
HNI CORPORATION
DIRECTORS DEFERRED COMPENSATION PLAN


BENEFICIARY DESIGNATION


In accordance with the terms and conditions of the Directors Deferred
Compensation Plan (the "Plan"), I hereby designate the person(s) indicated below
as my beneficiary(ies) to receive the amounts payable under said Plan:


Name(s)__________________________________________________________________________           


Address(es)_______________________________________________________________________           

______________________________________________________________________         


Social Security No(s) of
Beneficiary(ies)__________________________________________________       


Relationship(s)_____________________________________________________________________          


Date(s) of
Birth_____________________________________________________________________          


In the event that the above-named beneficiary(ies) predecease(s) me, I hereby
designate the following person(s) as beneficiary(ies):


Name(s)__________________________________________________________________________           


Address(es)_______________________________________________________________________
 
_________________________________________________________________________________           
       
Social Security No(s) of
Beneficiary(ies)___________________________________________________       


Relationship(s)______________________________________________________________________          


Date(s) of
Birth______________________________________________________________________          


I hereby expressly revoke all prior designations of beneficiary(ies), reserve
the right to change the beneficiary(ies) herein designated and agree that the
rights of said beneficiary(ies) shall be subject to the terms of the Plan. In
the event that there is no beneficiary living at the time of my death, I
understand that the amounts payable under the Plan will be paid to my estate.



       
   
   
  Dated: _________________________________    

--------------------------------------------------------------------------------

                                                     (Signature)  
 
________________________________________________
                                               (Print or type name)
